Title: To George Washington from Jean Le Mayeur, 14 August 1784
From: Le Mayeur, Jean-Pierre
To: Washington, George



sir
new york august 14. 1784

among the many civilities I had the honor of reciving in your Excellencys family  there was one which little master George frequently showed in lending me his blue horse when I had occasion to ride—I have been so fortunate since my return to this City as to meet with a little red horse which I beg to have the pleasure of presenting to him as a token of my regard. this little horse is just big Enough for the little house which master George and myself built upon the side of the hill.
I shall always remember with singular pleasure and Gratitude the marks of a kind and generous regards which have been Evident in the attentions I have had the honor of Experiencing from your Excellency and Lady Washington.
I beg leave to present my most respectfull regards to Lady Washington to the amiable sutor to major Washington of whom I hope she has recived some newse, to mrs Stuede, Mr and Mrs Leon Washington. I have the honor to be with parfect Respect of your Excellency your most humble & obeisant serviteur

docr Le mayeur

